                                                 THE HONORABLE MARY JO HESTON
 1                                               CHAPTER 13
                                                 HEARING DATE: March 24, 2020
 2
                                                 HEARING TIME: 1:00 P.M.
 3                                               LOCATION: Tacoma, Washington
                                                 RESPONSE DATE: March 17, 2020
 4

 5

 6

 7

 8

 9

10                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12     In re:                                    Case No.: 20-40284-MJH
13     ISAN MOLIK GOLDWIRE and                   TRUSTEE’S OBJECTION TO CONFIRMATION
       ITSSIA MAGDALENA GOLDWIRE,                WITH STRICT COMPLIANCE
14

15                                    Debtors.

16          COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                           BACKGROUND
19
            Debtors filed this Chapter 13 case on January 30, 2020. The applicable commitment
20
     period is sixty months. The case is currently in the second month and the Meeting of Creditors
21
     has been completed. The bar date for filing non-governmental claims is April 9, 2020.
22
     Scheduled unsecured claims total $56,093.17. The Trustee estimates that under the proposed
23
     plan general unsecured creditors will receive approximately $0.00.
24

25
                                                                                  Michael G. Malaier
                                                                          Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                       2122 Commerce Street
     WITH STRICT COMPLIANCE - 1                                                  Tacoma, WA 98402
                                                                                      (253) 572-6600
                                               OBJECTION
 1
        ☒ Plan does not meet the best interests of creditors test as required by 11 U.S.C. §
 2
          1325(a)(4):
 3
            Trustee has requested, but not yet received, a copy of the registration for Debtors’
 4          Toyota Sienna. Based on Trustee’s review of the proof of claim for the vehicle, it
            appears that the secured creditor failed to perfect its lien within thirty days of the vehicle
 5          purchase and appears to have perfected its lien within ninety days of the filing of this
            case. If the lien was not properly perfected, then the liquidation value of the plan may
 6          need to be increased to account for the non-exempt equity in the vehicle.
 7      ☒ Schedules or other documentation insufficient:
 8              (1) Trustee has requested, but not yet received, a copy of Mr. Goldwire’s VA
                    benefits statement to verify that his VA disability does not include a retirement
 9
                    component.
10
                (2) Trustee has requested, but not yet received, an amended Statement of Financial
11                  Affairs to provide the dates of payments made to Debtors’ counsel.

12          WHEREFORE, Trustee requests that the objection to confirmation be sustained and

13   Debtors be ordered to file a motion to confirm a plan resolving the issues raised herein within 14

14   days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the hearing

15   on the next available motion calendar after the 14 days expires. If the Motion to Confirm
16   resolving the Trustee’s issues is not filed and set for hearing as outlined above, the Trustee
17
     requests he be allowed to enter an order dismissing the case, ex parte, without notice.
18

19          DATED this 3rd day of March, 2020.

20

21                                                     /s/ Mathew S. LaCroix
                                                       Mathew S. LaCroix, WSBA# 41847 for
22                                                     Michael G. Malaier, Chapter 13 Trustee
23

24

25
                                                                                      Michael G. Malaier
                                                                              Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                           2122 Commerce Street
     WITH STRICT COMPLIANCE - 2                                                      Tacoma, WA 98402
                                                                                          (253) 572-6600
                                     CERTIFICATE OF MAILING
 1
            I declare under penalty of perjury under the Laws of the United States as follows: I
 2
     mailed via regular mail a true and correct copy of the Trustee’s Objection to Confirmation to the
 3   following:

 4          Isan Molik Goldwire
            Itssia Magdalena Goldwire
 5          11011 – 37th Avenue Ct. E.
            Tacoma, WA 98446
 6
            The following parties received notice via ECF:
 7
            Ellen Ann Brown
 8
            US Trustee
 9
            Executed at Tacoma, Washington on the 3rd day of March, 2020.
10

11
                                                         /s/Tracy Maher
12                                                       Tracy Maher
                                                         Office Manager
13                                                       Michael G. Malaier
                                                         Chapter 13 Trustee
14

15

16

17

18

19

20

21

22

23

24

25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                        2122 Commerce Street
     WITH STRICT COMPLIANCE - 3                                                   Tacoma, WA 98402
                                                                                       (253) 572-6600
